Exhibit 10.5
 
 
CONTRIBUTION AGREEMENT


THIS CONTRIBUTION AGREEMENT (this “Agreement”) is effective as of this ___ day
of November, 2007, by and between [Contributing Entity], a _____________________
(“Contributor”), and The Lexington Master Limited Partnership, a Delaware
limited partnership (“MLP”).
 
WITNESSETH:
 
WHEREAS, Contributor is the owner of [description of interests];
 
WHEREAS, Contributor desires to contribute all of its right, title and interest
in and to [description of interests] (such right, title and interest being
hereinafter referred to as the “Interests”) to the MLP in exchange for units of
limited partnership interests in the MLP (the “Contribution”) all in accordance
with the provisions of that certain Second Amended and Restated Agreement of
Limited Partnership of MLP, dated December 31, 2006 (the “Partnership
Agreement”);
 
WHEREAS, immediately after the Contribution, the MLP will own the Interests; and
 
NOW, THEREFORE, in consideration of the premises and the representations,
warranties and agreements hereinafter contained, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto agree as follows:
 
1.      Capitalized Terms.  Capitalized terms used herein and not otherwise
defined shall have the respective meanings ascribed thereto in the Partnership
Agreement.
 
2.      Contribution.  On and effective as of the date hereof, subject to the
terms and conditions of this Agreement, Contributor hereby contributes, and the
MLP hereby accepts, the Interests free and clear of all liens, claims, charges
and encumbrances of any kind or nature whatsoever, other than the terms,
covenants and provisions of this Agreement.
 
3.      Consideration.  As consideration for the Contribution, the MLP hereby
issues in accordance with Section 4.2.B(2) of the Partnership Agreement [__]
units of limited partnership interests in the MLP to Contributor, which units
are issued based on an Agreed Value of $________ and an average Daily Market
Price of the REIT Shares for the twenty (20) Business Days preceding the date
hereof of $____.
 
4.      Representations and Warranties of Contributor.
 
(a) Organization and Authority.   Contributor is duly organized, validly
existing and in good standing under the laws of its jurisdiction and has
 
 

--------------------------------------------------------------------------------


 
all requisite partnership power and authority to execute, deliver and perform
this Agreement and to consummate the transaction contemplated
hereby.  Contributor has duly taken all action necessary to authorize the
execution, delivery and performance of this Agreement.
 
(b) No Conflict.   Neither the execution of this Agreement nor the consummation
by Contributor of the transaction contemplated hereby will contravene the
certificate of limited partnership or the partnership agreement of Contributor
or will constitute a violation of or a default under, or conflict with or
require a consent under, any contract, commitment, agreement, understanding,
arrangement, restriction, law, statute, rule, regulation, judgment, order,
injunction, suit, action or proceeding of any kind to which Contributor is a
party or by which Contributor or any of its assets is bound.
 
(c) Valid Agreement.  This Agreement has been duly executed and delivered by
Contributor and (assuming it is a legal, valid and binding obligation of the
MLP), is the legal, valid and binding obligation of Contributor, enforceable
against Contributor in accordance with its terms, except as such enforcement may
be limited by any bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium or similar laws affecting creditors’ rights and remedies generally
and by general principles of equity, regardless of whether enforcement is sought
in a proceeding at law or in equity.
 
(d) Title to Interests.  Contributor represents and warrants to the MLP that
Contributor has good and marketable title to the Interests, is the record and
beneficial owner of the Interests and has the right to transfer the
Interests.  Upon the Contribution, the Interests are, and will be, free and
clear of any encumbrances and liens.
 
5.      Representations and Warranties of the MLP.
 
(a) Organization and Authority.  The MLP is duly organized, validly existing and
in good standing under the laws of its jurisdiction and has all requisite
partnership or other power and authority to execute, deliver and perform this
Agreement and to consummate the transaction contemplated hereby.  The MLP has
duly taken all action necessary to authorize the execution, delivery and
performance of this Agreement.
 
(b) No Conflict.   Neither the execution of this Agreement nor the consummation
by the MLP of the transaction contemplated hereby will contravene the
certificate of limited partnership of Contributor or the Partnership Agreement
or will constitute a violation of or a default under, or conflict with or
require a consent under, any contract, commitment, agreement, understanding,
arrangement, restriction, law, statute, rule, regulation, judgment, order,
injunction, suit, action or proceeding of any kind to which the MLP is a party
or by which the MLP or any of its assets is bound.
 
(c) Valid Agreement.  This Agreement has been duly executed and delivered by the
MLP and (assuming it is a legal, valid and binding obligation of
 
 

--------------------------------------------------------------------------------


 
Contributor), is the legal, valid and binding obligation of the MLP, enforceable
against the MLP in accordance with its terms, except as such enforcement may be
limited by any bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium or similar laws affecting creditors’ rights and remedies generally
and by general principles of equity, regardless of whether enforcement is sought
in a proceeding at law or in equity.
 
6.      Miscellaneous.
 
(a) Further Actions.  Each party shall execute and deliver such certificates and
other documents and take such other actions as may reasonably be requested by
the other parties in order to consummate or implement the transactions
contemplated by this Agreement.
 
(b) Assignment.  This Agreement shall be binding upon and inure to the benefit
of the parties and their respective successors and permitted assigns, but shall
not be assignable, by operation of law or otherwise, by any party without the
prior written consent of the other party.
 
(c) Counterparts.  This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original but all of which together will
constitute one and the same instrument.  A facsimile, telecopy or other
reproduction of this Agreement may be executed by one or more parties hereto,
and an executed copy of this Agreement may be delivered by one or more parties
hereto by facsimile or similar instantaneous electronic transmission device
pursuant to which the signature of or on behalf of such party can be seen, and
such execution and delivery shall be considered valid, binding and effective for
all purposes as of the date first written above.  At the request of any party
hereto, all parties hereto agree to execute an original of this Agreement as
well as any facsimile, telecopy or other reproduction hereof.
 
(d) Governing Law.  This Agreement shall be governed by and construed in
accordance with the internal laws of the State of New York, without regard to
the conflicts of law principles of such State.
 
[Signature Page Follows]
 
 
 

--------------------------------------------------------------------------------


 
THIS AGREEMENT has been signed by each of the parties hereto as of the date
first set forth above.
 
CONTRIBUTOR
 
By:            ____________________________
Joseph S. Bonventre
Senior Vice President


 
THE LEXINGTON MASTER LIMITED PARTNERSHIP
 
By: Lex GP-1 Trust, its general partner
 
By:            ____________________________
Joseph S. Bonventre
Senior Vice President


 


 

--------------------------------------------------------------------------------

 
